UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1861


JOHN M. DICKSON, JR.,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; UNITED STATES              DEPARTMENT   OF
JUSTICE; UNITED STATES ATTORNEY GENERAL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00254-AWA-DEM)


Submitted:   December 18, 2014            Decided:    December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Jr., Appellant Pro Se. George Maralan Kelley,
III, Assistant United States Attorney, Norfolk, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John   M.   Dickson,   Jr.,    appeals    the   district      court’s

order denying relief on his civil complaint.               We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.              Dickson v. United

States, No. 2:13-cv-00254-AWA-DEM (E.D. Va. June 10, 2014).                  We

dispense   with     oral   argument   because       the    facts   and    legal

contentions   are   adequately    presented   in     the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2